race izc RepOI"i Date: Janual’y 4, 2019
win - - . _
United States District Court _ us i)isiri)zi§~rrg§om
easteer nlstalct oi-g

for the JAN 0 7 2019
Eastern District of Washington __5£:: MUNOV' C!`E%K.
spoK;\NEM-ON

Petition for Warrant or Summons for Offender Under Supervision
Name of Offender: Robert Lawrence Hardwick Case Nurnber: 0980 2215CR00097-WFN-1

Address of Ofi`ender: _Spokane, Washington 99208

Name of Sentencing Judicial Off`lcer: The Honorable Wm. Fremming Nielsen, Senior U.S. District Judge

Date of Original Sentence: June 28, 2016

Original Offense:

Original Sentence:

Involuntary Manslaughter, 18 U.S.C. §§ 1153 and 1112

Prison - 41 months Type of Supervision: Supervised Release
TSR - 36 months

 

Asst. U.S. Attorney: Matthew F. Duggan Date Supervision Commenced: March 1, 2018
Defense Attomey: Federal Defender’s Oftice Date Supervision Expires: February 28, 2021
PETITIONING THE COURT

'I`o issue a warrant

The probation officer believes that the offender has violated the following conditions of supervision:

Violation Number

l

Nature of Noncompliance

Sgecial Condition # 22: The defendant shall abstain from the use of illegal controlled
substances

Suggorting Evidence: Robert Hardwicl< admitted to using methamphetamine and marijuana
on or about Decembcr l, 2018.

On March 5, 2018, an officer from the U.S. Probation Office in Spokane, Washington,
reviewed a copy of the conditions of Supervision with MI. Hardwick, as outlined in the
judgement and sentence. He signed a copy acknowledging the requirements

On December 3, 2018, Mr. Hardwick reported to the U_S. Probation Office as instructed by
this officer to discuss his living situation and the difficulty the undersigned officer has had
in locating him to conduct regular home visits. On that date, the offender submitted to
random ulinalysis testing which tested presumptive positive for methamphetamine and TI-IC.
Mr. Hardwick initially informed he might be positive for THC because marijuana is legal
here in Wasbington. Eventually he admitted to the use of marij uana on or about December
1, 20]8, but continued to deny the use of methamphetaminel At that time, the offender
signed an admission of use form admitting to the use of marijuana, but denied the use of
methamphetamine

'/a'\sHlNoToN

EPUTY

ProbllC

Re: Hardwick, Robert Lawrence

January 4, 2019
Page 2

On December 7, 2018, the undersigned officer received confirmation from A]ere Laboratory
continuing the urine sample collected from Mr. Hardwick on December 3, 2018, was in fact
positive for both methamphetamine and TI-IC.

On December 13, 2018, Mr. Hardwiek reported to the U.S. Probation Oftice to meet with
this officer. At that time, he was presented with the laboratory results for the urine sample
he provided. Mr. Hardwick subsequently admitted to the use of illicit drugs. He signed an
admission of use form admitting to the usc of both methamphetamine and THC on or about
December l, 2018.

Special Cendition # 19: Thc defendant shall undergo a substance abuse evaluation and, if
indicated by a licensed/certified treatment provider, enter into and successfully complete an
approved substance abuse treatment program, which could include inpatient treatment and
aftercare upon further order of the court. The defendant shall contribute to the cost of
treatment according to his ability to pay. Thc defendant shall allow full reciprocal disclosure
between the supervising officer and treatment provider.

Sugporting Evidence: On January 2, 2019, the undersigned officer received confirmation
from Goodheart Behavioral Health that the offender had failed to attend substance abuse
treatment as required

On March 5, 2018, an officer from the U.S. Probation Office in Spokane, Washington,
reviewed a copy of the conditions of supervision with Mr. Hardwick, as outlined in the
judgement and sentence He signed a copy acknowledging the requirements

On December lS, 2018, this officer received a voicemail from Shelly Ethrington, Mr.
Hardwick’s assigned case manager at Goodheart Behavioral Health. In the message, Ms.
Ethrington advised, because she had not had any contact with the offender, she would be
unsuccessfully discharging him from treatment Included in that message, Ms. Ethrington
also states that the offender advised her he would be coming in, due to a relapse be had, but
failed to follow through

On January 2, 2019, this officer was able to establish contact with Ms. Ethrington. She
informed this officer that since beginning treatment in June 2018, Mr. Hardwick has only
attended eight group sessionsl As of this date, he had only completed 15 treatment hours.
Ms. Ethrington did also advise that thc offender went into Goodheart Behavioral Health in
Novembcr 2018 and requested a bus pass. Thinking he was there to attend a treatment
group, Mr. Hardwick was given a bus pass, but he left without attending group and they have
not seen him since.

During the conversation this officer had with Ms. Ethrington on _Tanuary 2, 2019, she stated
she was scheduled to meet with Mr. Hardwick on January 3, 2019.

On January 3, 2019, the undersigned officer received notification from Ms. Ethrington that
Mr. Hardwick failed to attend their scheduled appointment

On January 4, 2019, this officer attempted to contact Mr. Hardwick, via phone ca11 and text
message, to instruct him to report to the United States Probation Office (USPO) by noon to
again discuss his failure to engage in treatment A voicemail Was left at both contact

rmhizc
Re: Hardwick, Robert Lawrence
January 4, 2019

Page 3

numbers on file advising Mr. Hardwick to report to the USPO by noon on January 4, 201 9.
As of the writing of this report, the offender has not responded, either via phone or text, and
has not reported as instructed

The U.S. Probation Office respectfully recommends the Court issue a warrant for the arrest of the offender to
answer the allegations contained in this petition

1 declare under penalty of perjury that the foregoing is true and correct.

Executed on: 01/04/2019

 

s/Amber M.K. Andrade

 

Amber M. K. Andrade
U.S. Probation Ofticer

 

THE COURT ORDERS

[ ] No Action

[/\/_] Thc Issuance of a Warrant

[ ] The Issuance of a Summons
[ ] Other

Signature of Judicial Officer

/,/7/ ’?

 

Date

